Agreement
 
Party A: Yaboo Agriculture (Taizgou) Co, Ltd
Legal Representative: Baoguo Jiang


Party B: Hailing Modern Agricultural Demonstration Zone Administration Office.
Legal Representative: Rugui Lin


 Through friendly negotiation, both Parties agree on the following:


A.
Defined Objective



1.
Party A will transfer the Qilin Bay Restaurant to Part B, operational 3000 sq
meters.

 
2.
 Party A will transfer all fixtures, space, equipment, and tools to Party B (see
List)



B.
Term



From February 2012 to August 31, 2014.


C.
Payment



1.
Qilin Bay Restaurant’s lease payment will be re-negotiated By Party B with
Taizhou Sunny Agriculture Development Co.; Ltd.

 
2.
Other Expense: Party B will be responsible for management fee, utilities, taxes,
disposal, and all operational cost related to restaurant operation.



D.
Part A’s Responsibility



1.
Party A will transfer all Qilin Bay Restaurant’s license, seals, and all other
approvals to Party B, to ensure Party B’s independent operation;

 
2. 
Party A will provide restaurant operational space, equipment, tools (see List)

 
3.
Party A will have right to inspect the restaurant’s quality, safety, price and
services.



E.
Party B’s Responsibility



1.
Party B will be responsible for the restaurant operation, and accept local
government’s inspection and supervision.

 
2.
Party B will be responsible for the restaurant’s equipment and fixtures
maintenance and repair;

 
3.
Timely make payment

 
4.
Party A will be responsible for the liabilities incurred prior this Agreement;
Party B will be full responsible for the liabilities incurred after this
Agreement.

 
5.
Party B will be responsible for all restaurant employees’ insurance, health,
accident and injury, safety, and benefit.

 
 
1

--------------------------------------------------------------------------------

 
 
F.
Default



1.
The Agreement will not be terminated; if defaulted, the defaulted Party will pay
the penalty to another Party.  The termination of the Agreement will be treated
as default.

 
2.
Party A will not terminate the Agreement.  If Party A want to terminate, Party A
must give 3 month writing notice to Party B.  After termination, Party A will
pay Party B the penalty deposit;

 
3.
Within the period of this Agreement, Party A will be not responsible for Party
B’s liability.



G.
Amendment



This Agreement may be amended from time to time by supplement agreement.


H.
Irresistible Force



If there is any irresistible force which result in delaying or cannot execute
this Agreement, one party must inform another party within 3 days in writing.


I.  
Arbitrary



If there is any dispute, both parties may discuss to resolve issues.  If not,
either Party may file petition to local Chinese court.


J.
Effective



The Agreement will be effective after both Party’s signature plus seals


K.
Other



This Agreement executed in 3 copies, with equal legal right.
 

Party A:   Baoguao Jiang       Signature and seal             Party B:   Rugui
Lin       Signature and seal    

 
2

--------------------------------------------------------------------------------